LEVY, J.
(after stating the case as above).
The points presented by the appellee’s motion are that (1) jurisdiction of the appeal does not attach because the appeal bond was not filed within the statutory period of time; and (2) the appeal bond is in a sum payable for cost less than the statutory amount, and does not state the date of the judgment. In respect. to the first point, the facts appear without dispute and conceded to be that the judge of the district court by consent of all the parties tried the present suit without a jury and entered final judgment on the merits on March 21, 1931. The real difference and the question in issue is that of whether or not the trial of the ease should be treated, in point of fact and in legal effect, as a trial by consent of all the parties “in vacation.” If the trial should be regarded as tried by consent of the parties “in vacation,” as the statute (article 1915, Vernon’s Ann. Civ. St.) expressly authorizes, then the appeal bond was filed too late, and not within the statutory period of twenty days. Article 2253 (Acts 40th Leg. [1927], c. 15). As the record appears in this court, the only evidence bearing upon or having relation to the point is that appearing in. the face of the judgment. In the judgment appears the recital that “upon agreement of the parties” the cause was finally tried upon its merits “at a time when the court had extended its term.” In view of this recital, it must be taken in point of fact that the cause was tried by consent of the parties at the extended term of the court, an extension of the regular term by order of the court appearing of record. It is not of legal consequence that the “extended term” was not “a special term” distinctly called as such, for that would not operate and have the effect to deprive the court of jurisdiction. The court would be empowered to act and finally try and make adjudication upon the case at the extended term as much as at a regular or special term, in virtue of the agreement and voluntary appearance of all the parties. That would be so notwithstanding such case was not strictly in the terms of the court’s order “pending litigation” for compulsory trial at the extended term of the court. Browder v. Memphis Independent School District, 107 Tex. 535, 180 5. W. 1077. That case is decisive and of controlling influence upon the question here. Since, as-believed, “the extended term,” which was duly and timely ordered of record, would, within the terms of article 2253 (Acts 40th Leg., c.' 15), constitute “the term of the court at which the final judgment in the cause is rendered,” the appeal bond must be considered as filed within the time required, which is ‘•‘within twenty days after the expiration of the term.” This extended or special term was finally adjourned on March 28, 1931, and did not actually last eight weeks. As it appears on appeal, the “extended term,” as termed by the record, was not intended to be in the nature of a mere prolongation of the regular term of court to bring a “pending trial” to a conclusion (article 1923), but was intended in the nature of an additional or special term, for the order provides generally that it shall be “for the purpose of disposing of pending litigation of every kind and character before the court.” As intended by the statute, such character of order was to operate as an additional or special term. Section 6, Acts 1927, p. 230 (Vernon’s Ann. Civ. St. art. 200a, § 6); ax-ticle 1920.' And in the view of being an additional or special term, it is believed that such special term cannot be considered as a term which “may by law continue more than eight weeks,” for such special term is not limited by law to any number of weeks, and its duration is left entirely to the judge of the court as the exigencies Of the particular circumstances may require. It may or may not actually last eight weeks or more.
The second point comes within the statute which authorizes the amending of an appeal bond defective in form. Acts 1931, c. 187, p. 315 (Vernon’s Ann. Oiv. St. art. 1840 — *484A). The appellant’s request to have the bond conform to the statute is granted, and, upon the condition that it be done within ten days from October 10,1931, the motion to dismiss will be overruled.